 

Exhibit 10.1

 

AGREEMENT AND PLAN OF MERGER

 

THIS AGREEMENT AND PLAN OF MERGER is made as of the 14 day of July, 2016

 

AMONG:

 

SHARKREACH, INC., a corporation formed pursuant to the laws of the State of
Nevada and having an office for business located at 205 Pier Ave., Suite 101,
Hermosa Beach, California 90254 (“SharkReach”)

 

AND:

 

MIM ACQUISITION CORP., a corporation formed pursuant to the laws of the State of
Georgia and a wholly owned subsidiary of SharkReach (the "Acquirer")

 

AND:

 

MASTERMIND INVOLVEMENT MARKETING, LLC, a limited liability company formed
pursuant to the laws of the State of Georgia and having an office for business
located at 1450 West Peachtree Street, Atlanta, Georgia 30309 ("MIM")

AND:

 

MASTERMIND MARKETING, INC., corporation formed pursuant to the laws of the State
of Georgia and having an office for business located at 1450 West Peachtree
Street, Atlanta, Georgia 30309 (“MMI”) and VILLANTA CORPORATION, a corporation
formed pursuant to the laws of the State of Georgia and having an office for
business located at 1129 North Highland Avenue, N.E., Atlanta, Georgia 30306
(“VC”; together with MMI hereinafter collectively referred to the “MIM Owners”
and each a “MIM Owner”).

 

The “Parties” refer to all the above-referenced parties to this Agreement, and
each is a “Party”.

 

1

 

 

WHEREAS:

 

A.           MIM is a Georgia limited liability company engaged in the business
of providing certain marketing services;

 

B.           The MIM Owners own 100% of the presently issued and outstanding
ownership interests (the "Ownership Interests"), in MIM, where MMI owns seventy
(70%) percent of the Ownership Interests and VC owns thirty (30%) percent of the
Ownership Interests;

 

C.           SharkReach is a reporting company whose common stock is quoted on
the OTC (Pink) Markets under the symbol “SHRK,” and is a millennial media
company that is presently engaged in the business of Influencer marketing
through the use of proprietary technology for creating, posting, managing and
monitoring branded sharable content;

 

D.           The respective Boards of Directors of SharkReach and the Acquirer,
and the manager and members of MIM, deem it advisable and in the best interests
of SharkReach, MIM and the Acquirer that MIM merge with and into the Acquirer
(the "Merger") pursuant to this Agreement and the Certificate of Merger, and the
applicable provisions of the laws of the State of Georgia; and

 

E.           It is intended that the Merger shall qualify for United States
federal income tax purposes as a reorganization within the meaning of Section
368 of the Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto hereby agree as follows:

 

ARTICLE 1

DEFINITIONS AND INTERPRETATION

 

Definitions

 

1.1In this Agreement the following terms will have the following meanings:

 

(a)“Acquisition Shares” means all the SharkReach Common Shares to be issued to
the MIM Owners in exchange for the Ownership Interests pursuant the terms of
Section 2.6 of this Agreement and Plan of Merger, including but not limited to
the Initial Shares, the Additional Shares, the Note Consideration (if paid in
SharkReach Common Shares) and the Earn-Out Shares;

 

(b)“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term "control" (including the terms
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

2

 

 

(c)“Agreement” means this Agreement and Plan of Merger among SharkReach, the
Acquirer, MIM, and the MIM Owners;

 

(d)“Merger” means the merger, at the Effective Time, of MIM and the Acquirer
pursuant to this Agreement and Plan of Merger;

 

(e)“Merger Consideration” means the Cash and Acquisition Shares described in
Article II;

 

(f)“MIM Accounts Payable and Liabilities” means all accounts payable and
liabilities of MIM, due and owing or otherwise constituting a binding obligation
of MIM (other than an MIM Material Contract), including but not limited to those
existing as of March 31, 2016 and otherwise set forth in Schedule “F” hereto –
to the extent not paid;

 

(g)“MIM Accounts Receivable” means all accounts receivable and other debts owing
to MIM, including but not limited to those existing as of March 31, 2016 and
otherwise set forth in Schedule “G” hereto – to the extent not collected or
written off;

 

(h)“MIM Assets“ means all the property and assets of the MIM Business of every
kind and description wheresoever situated including, without limitation, MIM
Equipment, MIM Inventory, MIM Material Contracts, MIM Accounts Receivable, MIM
Cash, MIM Intangible Assets and MIM Goodwill, and all credit cards, charge cards
and banking cards issued to MIM;

 

(i)“MIM Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of MIM or relating to the MIM Business as set forth in Schedule
“M” hereto;

 

(j)“MIM Business” means all aspects of the business conducted by MIM, including
but not limited to its business plan(s), its client list(s), its sales and
marketing plans and forecasts, its memberships in organizations, etc.;

 

(k)“MIM Cash” means all cash on hand or on deposit to the credit of MIM on the
Closing Date;

 

(l)“MIM Debt to Related Parties” means the debts owed by MIM to the MIM Owners
or to any family member thereof, or to any affiliate, director or officer of MIM
or the MIM Owners as described in Schedule “L” hereto;

 

(m)“MIM Equipment” means all machinery, equipment, furniture, and furnishings
used in the MIM Business, including, without limitation, the items more
particularly described in Schedule “M” hereto;

 

(n)“MIM Financial Statements” means the financial statements of MIM, consisting
of the unaudited balance sheet of MIM as at September 30, 2015 and 2014, and the
related statements of operations, stockholders’ equity, and cash flows for the
periods then ended, and the unaudited balance sheet of MIM as at March 31, 2016
and December 31, 2015, and the related statements of operations, stockholders’
equity, and cash flows for the periods then ended, true copies of which are
attached as Schedule “N” hereto;

 

3

 

 

(o)“MIM Goodwill” means the goodwill of the MIM Business together with the
exclusive right of SharkReach to represent itself as carrying on the MIM
Business in succession of MIM subject to the terms hereof, and the right to use
any words indicating that the MIM Business is so carried on including the right
to use the name "MIM” or “Mastermind Involvement Marketingl" or any variation
thereof (other than Mastermind Marketing) as part of the name of or in
connection with the MIM Business or any part thereof carried on or to be carried
on by MIM and/or the Surviving Company, the right to all corporate, operating
and trade names associated with the MIM Business or any variations of such names
(other than Mastermind Marketing) as part of or in connection with the MIM
Business, all telephone listings and telephone advertising contracts, all lists
of customers, books and records and other information relating to the MIM
Business, all necessary licenses and authorizations and any other rights used in
connection with the MIM Business;

 

(p)“MIM Insurance Policies” means the public liability insurance and insurance
against loss or damage to MIM Assets and the MIM Business as described in
Schedule “P” hereto;

 

(q)“MIM Intangible Assets” means all of the intangible assets of MIM, including,
without limitation, MIM Goodwill, all trademarks, logos, copyrights, designs,
and other intellectual and industrial property of MIM;

 

(r)“MIM Inventory” means all inventory and supplies of the MIM Business,
including but not limited to that existing as of March 31, 2016 – to the extent
not consumed in the ordinary course of business;

 

(s)“MIM Material Contracts” means the burden and benefit of and the right, title
and interest of MIM in, to and under all trade and non-trade contracts,
engagements or commitments, whether written or oral, to which MIM is entitled in
connection with the MIM Business whereunder MIM is obligated to pay or entitled
to receive the sum of $100,000 or more including, without limitation, any
pension plans, profit sharing plans, bonus plans, loan agreements, security
agreements, indemnities and guarantees, any agreements with employees, lessees,
licensees, managers, accountants, suppliers, agents, distributors, officers,
directors, attorneys or others which cannot be terminated without liability on
not more than one month's notice, and all those contracts are listed in Schedule
“R” hereto; and

 

(t)“Ownership Interests” means all of the issued and outstanding Ownership
Interests of MIM.

 

(u)"Person" means an individual, corporation, partnership, joint venture,
limited liability company, Governmental Authority, unincorporated organization,
trust, association or other entity.

 

(v)“Place of Closing” means the offices of Sichenzia Ross Friedman Ference LLP,
located at 61 Broadway, 32nd Floor, New York, NY or such other place as
SharkReach and MIM may mutually agree upon;

 

4

 

 

(w)"Restricted Business" means MIM’s business as practiced prior to acquisition
and social media marketing. Social media marketing (SMM) refers to techniques
that target social networks and applications to spread brand awareness or
promote particular products. Social media marketing campaigns include, but are
not limited to: (1) Establishing a social media presence on major platforms; (2)
Creating shareable content and advertorials; and (3) Cultivating customer
feedback throughout the campaign through surveys and contests. SMM is a form of
Internet marketing that utilizes social networking websites as a marketing tool.
The goal of SMM is to produce content that users will share with their social
network to help a company increase brand exposure and broaden customer reach.

 

(x)“SharkReach Accounts Receivable” means all accounts receivable and other
debts owing to SharkReach, on a consolidated basis, including but not limited to
that existing as of June 30, 2016 and otherwise set forth in Schedule “X” hereto
– to the extent not collected or written off;

 

(y)“SharkReach Assets” means all the property and assets of the SharkReach
Business of every kind and description wheresoever situated including, without
limitation, SharkReach Equipment, SharkReach Inventory, SharkReach Material
Contracts, SharkReach Accounts Receivable, SharkReach Cash, SharkReach
Intangible Assets and SharkReach Goodwill, and all credit cards, charge cards
and banking cards issued to SharkReach, and all of SharkReach’s ownership in any
and all subsidiaries of SharkReach (Acquirer and any and all other
subsidiaries);

 

(z)“SharkReach Business” and the “Business of SharkReach” means all aspects of
any business conducted by SharkReach and/or any and all SharkReach subsidiaries;

 

(aa)“SharkReach Cash” means all cash on hand or on deposit to the credit of
SharkReach and/or Acquirer on the Closing Date;

 

(bb)“SharkReach Common Shares” means the shares of voting common stock in the
capital of SharkReach;

 

(cc)“SharkReach Equipment” means all machinery, equipment, furniture, and
furnishings used in the SharkReach Business, including, without limitation, the
items more particularly described in Schedule “DD” hereto;

 

(dd)“SharkReach Goodwill” means the goodwill of the SharkReach Business
including the right to all corporate, operating and trade names associated with
the SharkReach Business, or any variations of such names as part of or in
connection with the SharkReach Business, all books and records and other
information relating to the SharkReach Business, all necessary licenses and
authorizations and any other rights used in connection with the SharkReach
Business;

 

(ee)“SharkReach Intangible Assets" means all of the intangible assets of
SharkReach, including, without limitation, SharkReach Goodwill, all trademarks,
logos, copyrights, designs, and other intellectual and industrial property of
SharkReach;

 

(ff)“SharkReach Inventory” means all inventory and supplies of the SharkReach
Business as of June 30, 2016, as set forth in Schedule “GG” hereto;

 

5

 

 

(gg)“SharkReach Material Contracts” means the burden and benefit of and the
right, title and interest of SharkReach in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which
SharkReach is entitled or whereunder SharkReach is obligated to pay or entitled
to receive the sum of $100,000 or more including, without limitation, any
pension plans, profit sharing plans, bonus plans, loan agreements, security
agreements, indemnities and guarantees, any agreements with employees, lessees,
licensees, managers, accountants, suppliers, agents, distributors, officers,
directors, attorneys or others which cannot be terminated without liability on
not more than one month's notice, and all those contracts are listed in Schedule
“HH” hereto;

 

(hh)“State Company Law” means the Georgia Business Corporation Code and/or the
Georgia Limited Liability Company Act, as applicable;

 

(ii)“Surviving Company” means the Acquirer following the merger with MIM.

 

Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.

 

Captions and Section Numbers

 

1.2         The headings and section references in this Agreement are for
convenience of reference only and do not form a part of this Agreement and are
not intended to interpret, define or limit the scope, extent or intent of this
Agreement or any provision thereof.

 

Section References and Schedules

 

1.3         Any reference to a particular “Article”, “section”, “paragraph”,
“clause” or other subdivision is to the particular Article, section, clause or
other subdivision of this Agreement and any reference to a Schedule by letter or
number will mean the appropriate Schedule attached to this Agreement and by such
reference the appropriate Schedule is incorporated into and made part of this
Agreement.

 

ARTICLE II

THE MERGER

 

2.1.        The Merger. At Closing, MIM shall be merged with and into the
Aquirer pursuant to this Agreement and the separate corporate existence of MIM
shall cease and Acquirer, as it exists from and after the Closing, shall be the
Surviving Company.

 

2.2         The Closing. The closing of the transactions provided for in this
Agreement (the “Closing”) shall take place at the Place of Closing within five
business days following satisfaction or waiver of the Conditions Precedent set
forth in Article 7 hereof, or at such other place and time as shall be agreed to
between the CEO of MIM and the CEO of SharkReach; provided, however, that if
such conditions have not been satisfied or waived prior to November 30, 2016
(the “Termination Date”), and the Parties have not mutually agreed to extend
such date in writing, then this Agreement shall be terminated as provided in
Section 7.6. Such date of Closing, including any extensions mutually agreed to
by the Parties, is hereafter referred to as the “Closing Date.”

 

6

 

 

2.3         Effective Time. As soon as practicable following the satisfaction or
waiver (subject to applicable law) of the conditions set forth in Article 7
below, at the Closing, the Parties shall cause the Merger to be consummated by
filing a certificate of merger relating to the Merger,(the “Certificate of
Merger”), with the Secretary of State of the State of Georgia in such form as is
required by and mutually agreed upon by the Parties and executed and
acknowledged in accordance with the relevant provisions of, the State Company
Law and make all other filings or recordings required under the State Company
Law all in a form mutually agreed upon by the Parties. The Merger shall become
effective at: (a) the date and time the Certificate of Merger relating to the
Merger is duly filed with the Secretary of State of the State of Georgia, or
(b) such subsequent time as SharkReach and MIM shall agree and as shall be
specified in the Certificate of Merger (such time as the Merger becomes
effective being the “Effective Time”).

 

2.4.        (i)    Effect of the Merger. The Merger shall have the effect
provided therefor by the State Company Law. Without limiting the generality of
the foregoing, and subject thereto, at Closing (A) all the rights, privileges,
immunities, powers and franchises, of a public as well as of a private nature,
and all property, real, personal and mixed, and all debts due on whatever
account, including without limitation subscriptions to ownership interests, and
all other choses in action, and all and every other interest of or belonging to
or due to MIM or Aquirer, as a group, subject to the terms hereof, shall be
taken and deemed to be transferred to, and vested in, the Surviving Company
without further act or deed; and all property, rights and privileges,
immunities, powers and franchises and all and every other interest shall be
thereafter as effectually become the property of the Surviving Company, as they
were of MIM and Aquirer, as a group, and (B) all debts, liabilities, duties and
obligations of MIM and Aquirer, as a group, subject to the terms hereof, shall
become the debts, liabilities and duties of the Surviving Company and the
Surviving Company shall thenceforth be responsible and liable for all debts,
liabilities, duties and obligations of MIM and Aquirer, as a group, and neither
the rights of creditors nor any liens upon the property of MIM or Aquirer, as a
group, shall be impaired by the Merger, and may be enforced against the
Acquirer.

 

(ii)   Tax Effect and Reporting. For U.S. federal income tax purposes, all
parties to this Agreement intend that the Merger shall qualify as a
reorganization within the meaning of Section 368(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), and that this Agreement will constitute, and
is hereby adopted as, a plan of reorganization for purposes of Sections 354 and
361 of the Code. Each of the parties hereto agrees to report the transactions
described in this Agreement, consistent with the parties’ intentions as set
forth above, and shall not take any position, or permit its affiliates to take
any position (whether in connection with audits, tax returns or otherwise) that
is inconsistent with such intentions, except as may be required pursuant to a
“determination” within the meaning of Section 1313(a) of the Code.  No party
hereto shall take any action that would reasonably be expected to cause the
Merger to fail to qualify as a reorganization within the meaning of Section
368(a) of the Code.

 

2.5.        Certificate of Incorporation; Bylaws; Directors and Officers. The
Certificate of Incorporation and related articles of incorporation of the
Acquirer shall continue in effect from and after the Closing as the Certificate
of Incorporation and related articles of incorporation of the Surviving Company
until thereafter amended in accordance with the provisions therein and as
provided by the applicable provisions of the State Company Law. The Bylaws of
the Acquirer shall continue in effect from and after the Closing as the Bylaws
of the Surviving Company until thereafter amended in accordance with their
terms, the Certificate of Incorporation and related articles of incorporation of
the Surviving Company and as provided by the State Company Law. The Officers and
Directors of the Acquirer at the Effective Time shall continue to be the
Officers Directors of the Surviving Company after the Closing, in each case, to
hold office until their respective successors are duly elected and qualified or
until their earlier death, resignation or removal in accordance with the
Surviving Company’s Certificate of Incorporation and related articles of
incorporation and bylaws.

 

7

 

 

2.6.        Merger Consideration; Effect on Ownership Interests. By virtue of
the Merger and without any action on the part of Aquirer, MIM, or the MIM
Owners, all Ownership Interests issued and outstanding immediately prior to the
Effective Time shall be canceled and extinguished and the MIM Owners shall be
entitled to receive the following from SharkReach:

 

(i)Initial Shares. (A) Subject to the provisions hereof, immediately upon the
full signing of this Agreement, $3,000,000 worth of SharkReach Common Shares
(the “Initial Shares”), as determined pursuant to Section 2.6(iii) below, shall
be issued and delivered by SharkReach to the MIM Owners, to be held subject to
the provisions of Section 7.6 hereof. The MIM Owners will agree to the hold the
Initial Shares until Closing, at which time the Initial Shares shall be deemed
to have been delivered to the MIM Owners. At Closing, seventy percent (70%) of
the Initial Shares shall be deemed to have been released and delivered to MMI
and thirty percent (30%) of the Initial Shares shall be deemed to have been
released and delivered to VC ; plus

 

(B) An additional $4,400,000 worth of Acquisition Shares, as determined pursuant
to Section 2.6(iii) below, shall be issued and delivered by SharkReach to the
MIM Owners as follows: (i) $1,500,000 worth of SharkReach Common Shares shall be
delivered six (6) months after Closing; (ii) an additional $1,500,000 worth of
SharkReach Common Shares shall be delivered nine (9) months after Closing, and,
(iii) the remaining $1,400,000 worth of SharkReach Common Shares shall be
delivered twelve (12) months after Closing (the “Additional Shares”). Seventy
percent (70%) of the Additional Shares shall be issued and delivered to MMI and
thirty percent (30%) of the Additional Shares shall be issued and delivered to
VC; plus

 

(ii)Cash.           (A) A cash payment of $3,000,000 shall be payable by
SharkReach to the MIM Owners at Closing, with seventy percent (70%) of the
payment being delivered to MMI and thirty percent (30%) of the payment being
delivered to VC; plus

 

(B) An additional payment of $2,000,000 shall be payable by SharkReach to the
MIM Owners in installments commencing twelve (12) months after Closing, due and
payable as follows: The additional $2,000,000 payment shall be payable to the
MIM Owners, in cash and/or SharkReach Common Shares (at SharkReach’s option)
(the “Note Consideration”), with the first $1,000,000 due and payable 12 months
after Closing and the balance ($1,000,000) due and payable twenty-four (24)
months after Closing. Seventy percent (70%) of the Note Consideration shall be
delivered to MMI and thirty percent (30%) of the Note Consideration shall be
delivered to VC. SharkReach will execute and deliver a Note to each MIM Owner
for their respective portions of both of these payments at Closing.

 

8

 

 

(iii)       Computation of Acquisition Shares to be Issued. The number of the
Initial Shares to be issued and delivered at Closing (and the Additional Shares
and/or Note Consideration (if paid in SharkReach Common Shares) to be delivered
to the the MIM Owners after Closing) in accordance with Section 2.6(i) and (ii)
above shall be computed using the average of the closing prices of the
SharkReach’s voting common stock on the OTC Markets for the twenty (20) trading
days immediately preceding the date that such Acquisition Shares are required to
be issued pursuant to this Agreement. All Acquisition Shares issued under this
Agreement shall be SharkReach Common Shares, duly authorized, validly issued,
fully paid and non-assessable.

 

(iv)       Earn-Out Shares. (A) Following and during the initial two and
one-half (2 - ½) years immediately following the Closing, an earn-out of an
aggregate of $2,000,000 worth of SharkReach Common Shares will be issued and
delivered by SharkReach to the MIM Owners, on a (70% / 30%) pro-rata basis, with
seventy percent (70%) to MMI and thirty percent (30%) to VC. Such initial
earn-out shares shall be issued and delivered on the last day of each 3 month
quarter immediately following the Closing, in equal installments of $200,000
worth of SharkReach Common Shares (i.e. $2,000,000 ÷ 10 = $200,000) per quarter.

 

(B)   In addition, commencing twelve months after Closing, a second earn-out of
an aggregate of $2,000,000 worth of SharkReach Common Shares will be issued and
delivered by SharkReach to the MIM Owners, on a (70% / 30%) pro-rata basis, with
seventy percent (70%) to MMI and thirty percent to VC. Such second earn-out
shares shall be issued and delivered on a quarterly basis as in the same manner
as the initial earn-out, except that the second earn-out will be issued in equal
installments of $333,333.33 worth of SharkReach Common Shares (i.e. $2,000,000 ÷
6 = $333,333.33 per quarter) (the initial and second earn-out shares to be
issued and delivered to the MIM Owners pursuant to this Section 2.6 shall
hereinafter collectively be referred to as the “Earn-Out Shares”).

 

(C)   Both the initial earn-out and the second earn-out shares shall be paid in
full to the MIM Owners within two and one-half (2 - ½) years from the date of
the Closing. Further, the number of Earn-Out Shares to be issued and delivered
shall be computed using the average of the closing prices of the SharkReach’s
voting common stock on the OTC Markets for the twenty (20) trading days
immediately preceding the end of the particular quarter for which such Earn-Out
Shares are being issued.

 

All of the shares of SharkReach voting common stock to be issued and delivered
to the MIM Owners in exchange for the Ownership Interests pursuant to this
Section 2.6, including but not limited to the Initial Shares, the Additional
Shares, the Note Consideration and the Earn-Out Shares, plus the cash amounts
payable pursuant to this Section 2.6, are referred to herein collectively as the
“Merger Consideration.”

 

9

 

 

(v)          Lock-Up Agreements. At Closing, the MIM Owners will execute a
mutually agreeable (to all Parties) Lock-Up Agreement. The Lock-Up Agreement
will restrict the MIM Owners from selling above a certain amount of the
Acquisition Shares received by them when they become available to sell on the
open market pursuant to the exemption from registration under the Securities Act
of 1933,as amended, provided by Rule 144 thereunder or any other rule or
regulation. The agreement shall state that the MIM Owners shall not sell in
excess of twenty (20%) percent of the average daily trading volume of the
SharkReach Common Shares over the ninety (90) days preceding such sale. If an
MIM Owner sells any of the Acquisition Shares received by it via any private,
non-open market transaction, the Lock-Up restriction will carry forward to any
and all transferees. The Lock-Up Agreement and its restrictions shall expire
with respect to each issuance of Acquisition Shares twelve months following the
date that such Acquisition Shares are eligible to be sold pursuant to the
exemption from registration under the Securities Act of 1933,as amended,
provided by Rule 144 thereunder.

 

2.7         Adherence with Applicable Securities Laws. The MIM Owners agree that
they are acquiring the Acquisition Shares for investment purposes and will not
offer, sell or otherwise transfer, pledge or hypothecate any of the Acquisition
Shares issued to them (other than pursuant to an effective Registration
Statement under the Securities Act of 1933, as amended) directly or indirectly
unless:

 

(a)the sale is to SharkReach;

 

(b)the sale is made pursuant to the exemption from registration under the
Securities Act of 1933,as amended, provided by Rule 144 thereunder; or

 

(c)the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to SharkReach an opinion of counsel to
that effect or such other written opinion as may be reasonably required by
SharkReach.

 

The MIM Owners acknowledge that the certificates representing the Acquisition
Shares shall bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

10

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

OF SHARKREACH AND THE ACQUIRER

 

Representations and Warranties

 

3.1         SharkReach and Acquirer represent and warrant in all material
respects to MIM and the MIM Owners, with the intent that they will rely thereon
in entering into this Agreement and in approving and completing the transactions
contemplated hereby, that:

 

SharkReach - Corporate Status and Capacity

 

(a)Incorporation. SharkReach is a corporation duly incorporated and validly
subsisting under the laws of the State of Nevada, and is in good standing with
the office of the Secretary of State for the State of Nevada.

 

(b)Carrying on Business. SharkReach carries on business primarily in the State
of California and does not carry on any material business activity in any other
jurisdiction. Except as disclosed in the reports filed by SharkReach with the
Securities and Exchange Commission, SharkReach does not currently conduct
business, except for the actual operations of the corporation which are carried
on in the State of California, and does not carry on any other material business
activity in any other jurisdictions. SharkReach is duly authorized to carry on
such business in the State of California. The nature of the SharkReach Business
does not require SharkReach to register or otherwise be qualified to carry on
business in any other jurisdictions. Except as set forth in Schedule 3.1(d), the
information disclosed in the reports filed by SharkReach with the Securities and
Exchange Commission remains true, correct and complete in all material respects
and the information in C. of the Whereas portion of this Agreement remains true
and correct.

 

(c)Corporate Capacity. SharkReach has the corporate power, capacity and
authority to own the SharkReach Assets and to enter into and complete this
Agreement on the terms and conditions contained herein.

 

(d)Reporting Status; Listing. SharkReach is required to file current reports
with the Securities and Exchange Commission pursuant to section 15(d) of the
Securities Exchange Act of 1934, the SharkReach Common Shares are quoted on the
OTC (Pink) Markets; and except as set forth on Schedule 3.1(d) has filed all
reports required to be filed with the Securities and Exchange Commission
pursuant to section 15(d) of the Securities Exchange Act of 1934, and except (i)
as may be disclosed in the filings set forth in Schedule 3.1(d) at the time such
filings are made and (ii) for the pendency of the Merger the subject of this
Agreement, there have been no changes that would have a material adverse effect
on the SharkReach Business since SharkReach’s last filing.

 

11

 

 

(e)Subsidiaries. Other than the Acquirer (of which SharkReach is the sole
shareholder), SharkReach does not own any subsidiaries and does not otherwise
own, directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm.

 

Acquirer - Corporate Status and Capacity

 

(f)Incorporation. The Acquirer is a corporation duly incorporated and validly
subsisting under the laws of the State of Georgia, and is in good standing with
the office of the Secretary of State for the State of Georgia;

 

(g)Carrying on Business. Other than corporate formation and organization, the
Acquirer has not carried on business activities to date.

 

(h)Corporate Capacity. The Acquirer has the corporate power, capacity and
authority to enter into and complete this Agreement on the terms and conditions
contained herein;

 

SharkReach - Capitalization

 

(i)Authorized Capital. The authorized capital of SharkReach consists of
200,000,000 SharkReach Common Shares, $0.001 par value; the Board of Directors
and a majority of the shareholders of SharkReach have approved an increase in
authorized capital of SharkReach to 220,000,000 SharkReach Common Shares, and an
amendment to the Company’s Articles of Incorporation to authorize the issuance
of up to 10,000,000 shares of blank check preferred stock, $0.001 par value. The
preferred stock shall be issued to Steve Smith, Chairman of the Board of
SharkReach, and shall entitle him to 51% of the voting power of all classes of
stock otherwise entitled to vote on any action requiring shareholder approval
and to no other dividend or preference. The preferred stock shall expire at the
earliest of (1) the date the SharkReach Common Shares are listed on a national
securities exchange, (2) the completion of a underwritten public offering
resulting in aggregate proceeds to the Company of not less than Forty Million
Dollars ($40,000,000).

 

(j)No Option. Except as set forth of Schedule 3.1(j), no person, firm or
corporation has any agreement or option or any right capable of becoming an
agreement or option for the acquisition of SharkReach Common Shares or, aside
from the right of the Chairman of the Board of SharkReach as referenced in
Section 3.1(i), for the purchase, subscription or issuance of any of the
unissued shares in the capital of SharkReach; the Board of Directors and a
majority of the shareholders of SharkReach have approved three (3) stock option
plans, as follows (i) the SharkReach, Inc. 2016 Executive Equity Incentive Plan;
(ii) the SharkReach, Inc. 2016 Non- Executive Equity Incentive Plan and the (ii)
SharkReach, Inc. 2016 Equity Incentive Plan

 

12

 

 

Acquirer Capitalization

 

(k)Authorized Capital. The authorized capital of the Acquirer consists of 200
shares of common stock, $0.0001 par value, of which one share of common stock is
presently issued and outstanding and held by SharkReach;

 

(l)No Option. No person, firm or corporation has any agreement or option or any
right capable of becoming an agreement or option for the acquisition of any
common or preferred shares in Acquirer or for the purchase, subscription or
issuance of any of the unissued shares in the capital of Acquirer;

 

SharkReach - Applicable Laws and Legal Matters

 

(m)Licenses. SharkReach holds all licenses and permits as may be requisite for
carrying on the SharkReach Business in the manner in which it has heretofore
been carried on, which licenses and permits have been maintained and continue to
be in good standing except where the failure to obtain or maintain such licenses
or permits would not have a material adverse effect on the SharkReach Business;

 

(n)Applicable Laws. Neither SharkReach nor Acquirer have been charged with or
received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they or either of them are subject or which
apply to them or either of them, the violation of which would have a material
adverse effect on the SharkReach Business or on the rights of the SharkReach
Common Shares, and to the knowledge of SharkReach and Acquirer,. neither,
SharkReach nor Acquirer is in breach of any laws, ordinances, statutes,
regulations, bylaws, orders or decrees the contravention of which would result
in a material adverse impact on the SharkReach Business or on the rights of the
SharkReach Common Shares;

 

(o)Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to SharkReach, Acquirer, the SharkReach Business, or any of the
SharkReach Assets nor does SharkReach or Acquirer have any knowledge of any
deliberate act or omission of SharkReach or Acquirer that would form any
material basis for any such action or proceeding;

 

(p)No Bankruptcy. SharkReach has not made any voluntary assignment or proposal
under applicable laws relating to insolvency and bankruptcy and no bankruptcy
petition has been filed or presented against SharkReach and no order has been
made or a resolution passed for the winding-up, dissolution or liquidation of
SharkReach;

 

(q)Labor Matters. SharkReach is not a party to any collective agreement relating
to the SharkReach Business with any labor union or other association of
employees and no part of the SharkReach Business has been certified as a unit
appropriate for collective bargaining or, to the knowledge of SharkReach, has
made any attempt in that regard;

 

(r)Finder's Fees. Neither SharkReach nor Acquirer is a party to any agreement
which provides for the payment of finder's fees, brokerage fees, commissions or
other fees or amounts which are or may become payable to any third party in
connection with the execution and delivery of this Agreement and the
transactions contemplated herein;

 

13

 

 

Execution and Performance of Agreement

 

(s)Authorization and Enforceability. The execution and delivery of this
Agreement, and the completion of the transactions contemplated hereby, have been
duly and validly authorized by all necessary corporate action on the part of
SharkReach and the Acquirer;

 

(t)No Violation or Breach. The execution and performance of this Agreement will
not:

 

i.violate the charter documents of SharkReach or the Acquirer or result in any
breach of, or default under, any loan agreement, mortgage, deed of trust, or any
other agreement to which SharkReach or the Acquireris a party,

 

ii.give any person any right to terminate or cancel any agreement including,
without limitation, the SharkReach Material Contracts, or any right or rights
enjoyed by SharkReach or the Acquirer,

 

iii.result in any alteration of SharkReach’s or the Acquirer’s obligations under
any agreement to which SharkReach or the Acquirer is a party including, without
limitation, the SharkReach Material Contracts,

 

iv.result in the creation or imposition of any lien, encumbrance or restriction
of any nature whatsoever in favor of a third party upon or against the
SharkReach Assets,

 

v.result in the imposition of any tax liability to SharkReach or the Acquirer
relating to the SharkReach Assets, or

 

vi.violate any court order or decree to which either SharkReach or the Acquirer
is subject;

 

SharkReach - Acquisition Shares

 

(u)Acquisition Shares. The Acquisition Shares and all the SharkReach Common
Shares, when delivered to the MIM Owners pursuant to the Merger, shall be
validly issued and outstanding as fully paid and non-assessable shares and the
Acquisition Shares and all the SharkReach Common Shares shall be transferable
upon the books of SharkReach, in all cases subject to the provisions and
restrictions of all applicable securities laws.

 

SharkReach - Disclosure

 

The representations, warranties and statements contained in this Agreement and
in the certificates, exhibits and schedules delivered by SharkReach and Aquirer
to MIM and the MIM Owners pursuant to this Agreement do not contain any untrue
statement of a material fact, and, when taken together, do not omit to state a
material fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made. There are no facts known to SharkReach
or Aquirer which presently or may in the future have, other than as may be
disclosed on any written supplements delivered by SharkReach and Aquirer to MIM
and the MIM Owners at or prior to the Closing Date to reflect any material
changes between the date of execution of this Agreement and the Closing Date, a
material adverse effect on SharkReach’s business, properties, assets, prospects,
operations or (financial or other) condition related to the Business of
SharkReach or the rights of the SharkReach Common Shares which has not been
specifically disclosed herein or in a schedule furnished herewith, other than
general economic conditions affecting the SharkReach Business generally.
Further, the Parties understand that the inclusion of any item on any schedule
shall also apply to other schedules to the extent it is reasonably apparent from
the face of the disclosure that such disclosure would also apply to such other
schedules, and that such disclosure shall not be construed as an indication of
the materiality or lack thereof of such item.

 

14

 

 

Non-Merger and Survival

 

3.2         Subject to disclosure via supplement at or prior to the Closing Date
to reflect any material changes between the date of execution of this Agreement
and the Closing Date, the representations and warranties of SharkReach and
Acquirer contained herein will be true at and as of Closing in all material
respects as though such representations and warranties were made as of such
time. Notwithstanding the completion of the transactions contemplated hereby,
the waiver of any condition contained herein (unless such waiver expressly
releases a Party from any such representation or warranty) or any investigation
made by MIM or the MIM Owners, the representations and warranties of SharkReach
and Acquirer set forth in Section 3.1 shall survive the Closing for the full
period of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus 60 days. The remaining representations and
warranties of SharkReach and Acquirer set forth in this Article 3 shall survive
for a period of four years following the Closing.

 

Indemnity

 

3.3         Subject to Section 11.3, SharkReach and Acquirer jointly and
severally agree to indemnify and save harmless MIM and the MIM Owners and their
Affiliates and their respective representatives (collectively, the "MIM
Indemnitees") from and against any and all claims, demands, actions, suits,
proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of SharkReach or Acquirer to defend any such claim), resulting from
the breach by either or both of them of any representation or warranty made
under this Agreement or from any misrepresentation in or omission from any
certificate or other instrument furnished or to be furnished by SharkReach or
Acquirer to MIM or the MIM Owners hereunder. The MIM Owners shall promptly
notify SharkReach and Acquirer upon learning of any basis for a claim for
indemnification by any MIM Indemnitees.

 

ARTICLE 4

COVENANTS OF SHARKREACH

 

Covenants

 

4.1         SharkReach and Acquirer covenant and agree with MIM and the MIM
Owners that they each (except as otherwise noted) will:

 

(a)Conduct of Business. Until the Closing, conduct its business diligently and
in the ordinary course consistent with the manner in which it generally has been
operated up to the date of execution of this Agreement;

 

(b)Preservation of Business. Until the Closing, use its best efforts to preserve
the SharkReach Business and the SharkReach Assets and, without limitation,
preserve for MIM SharkReach’s relationships with any third party having business
relations with them;

 

15

 

 

 

(c)Access. Until the Closing, give MIM, the MIM Owners, and their
representatives full access to all of the properties, books, contracts,
commitments and records of SharkReach and Acquirer, and furnish to MIM, the MIM
Owners and their representatives all such information as they may reasonably
request;

 

(d)Procure Consents. Until the Closing, and subject to Section 6.1(d), take all
reasonable steps required to obtain, prior to Closing, any and all third party
consents required to permit the Merger and to preserve and maintain the
SharkReach Assets; and

 

(e)SEC Filings. For a period of four years following Closing, SharkReach will
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by SharkReach with the
Securities and Exchange Commission pursuant to section 15(d) of the Securities
Exchange Act of 1934; and that it will take such further action as any of the
MIM Owners may reasonably request, all to the extent required from time to time
to enable the MIM Owners to sell the Acquisition Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144, subject to any limitations agreed to hereunder or in the Lock-Up
Agreements. Also for a period of four years following Closing, SharkReach will
comply with the provisions of Section 13(b)(2) of the Securities Exchange Act of
1934.

 

(f)Name Change. As soon as practicable following the Closing, change the name of
the Surviving Company to Mastermind Involvement Marketing, Inc. by filing
articles of amendment with the Georgia Secretary of State and taking any other
necessary or appropriate action.

 

(g)Piggyback. If SharkReach offers piggyback registration rights in connection
with any other acquisition, SharkReach shall permit the MIM Owners and their
Acquisition Shares to participate in any such registration on the best terms
granted by SharkReach in any other acquisition.

 

Authorization

 

4.2         SharkReach hereby agrees, upon request, to authorize and direct any
and all federal, state, municipal, foreign and international governments and
regulatory authorities having jurisdiction respecting SharkReach to release any
and all information in their possession respecting SharkReach and Acquirer to
MIM. SharkReach shall promptly execute and deliver to MIM any and all consents
to the release of information and specific authorizations which MIM reasonably
requires to gain access to any and all such information.

 

Survival

 

4.3         The covenants set forth in Section 4.1(e), (f) and (g) and
SharkReach’s covenant to pay accountants as provided in Section 6.1(f) shall
survive the Closing for a period of four years for the benefit of MIM and the
MIM Owners.

 

16

 

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF

MIM AND THE MIM OWNERS

 

Representations and Warranties

 

5.1         Except as set forth in referenced disclosure schedules included with
this Agreement (and a disclosure in a disclosure schedule shall qualify other
representations and warranties in other schedules to the extent it is reasonably
clear from a reading of the disclosure that such disclosure is applicable to
other schedules), MIM and the MIM Owners (jointly as to representations and
warranties regarding MIM and severally by each of the MIM Owners as to
representations and warranties regarding that MIM Owner and its respective
Ownership Interest and the like – it being understood and agreed that each MIM
Owner makes representations and warranties regarding itself and its Ownership
interest and the like only as to itself and its Ownership Interest), represent
and warrant in all material respects to SharkReach and Acquirer, with the intent
that they will rely thereon in entering into this Agreement and in approving and
completing the transactions contemplated hereby, that:

 

MIM - Corporate Status and Capacity

 

(a)Organized. MIM is a limited liability company duly organized and validly
subsisting under the laws of the State of Georgia, and is in good standing with
the office of the Secretary of State for the State of Georgia.

 

(b)Carrying on Business. MIM carries on business primarily in the State of
Georgia and does not carry on any material business activity in any other
jurisdiction. MIM has an office in Atlanta, Georgia and in no other locations.
The nature of the MIM Business does not require MIM to register or otherwise be
qualified to carry on business in any other jurisdiction.Reference is made to
Schedule 5.1(b).

 

(c)Corporate Capacity. MIM has the corporate power, capacity and authority to
own MIM Assets, to carry on the Business of MIM and to enter into and complete
this Agreement.

 

MIM - Capitalization

 

(d)Ownership of Ownership Interests. Except as referenced in Schedule 5.1(d),
the MIM Owners are the record owner of and have good and valid title to the
Ownership Interests, free and clear of all encumbrances. The Ownership Interests
constitute 100% of the total issued and outstanding membership interests in MIM.
The Ownership Interests have been duly authorized and are validly issued,
fully-paid and non-assessable.

 

(e)No Option. There are no outstanding or authorized options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to any ownership interests in MIM or obligating the
MIM Owners or MIM to issue or sell any ownership interests (including the
Ownership Interests), or any other interest, in MIM. Other than the articles or
certificate of formation or organization, and its limited liability company
agreement or operating agreement (the “Organizational Documents”), there are no
voting trusts, proxies or other agreements or understandings in effect with
respect to the voting or transfer of any of the Ownership Interests. Reference
is made to Schedule 5.1(e).

 

17

 

 

(f)No Restrictions. Except as referenced in Schedule 5.1(f), there are no
restrictions on the transfer, sale or other disposition of Ownership Interests
not contained in the Organizational Documents of MIM or under any agreement.

 

(g)Compliance with Laws. The Ownership Interests were issued in compliance with
applicable Laws. The Ownership Interests were not issued in violation of the
Organizational Documents of MIM or any other agreement, arrangement or
commitment to which the MIM Owners or MIM is a party and are not subject to or
in violation of any preemptive or similar rights of any Person. Reference is
made to Schedule 5.1(g).

 

MIM - Records and Financial Statements

 

(h)Charter Documents. The Organizational Documents of MIM have not been altered
since its organization date, except as filed in the record books of MIM;
reference is made to Schedule 5.1(h).

 

(i)Corporate Book. The corporate book of MIM and each of the minutes or written
consent actions contained therein accurately reflect the actions that were taken
at a duly called and held meeting or by consent without a meeting. All actions
by MIM which required members’ approval are reflected in the corporate book of
MIM or were otherwise authorized. MIM is not in violation or breach of, or in
default with respect to, any term of its Certificates of Organization (or other
Organizational Documents). Reference is made to Schedule 5.1 (i).

 

(j)MIM Financial Statements. Except as referenced in Schedule 5.1(j), the
financial statements of MIM, consisting of the unaudited balance sheet of MIM as
at September 30, 2015 and 2014, and the related statements of operations,
stockholders’ equity, and cash flows for the periods then ended, and the
unaudited balance sheet of MIM as at March 31, 2016 and December 31, 2015, and
the related statements of operations, stockholders’ equity, and cash flows for
the periods then ended (the “MIM Financial Statements”), present fairly, in all
material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of MIM, on consolidated basis, as of the respective
dates thereof, and the sales and earnings of the MIM Business during the periods
covered thereby, in all material respects, and have been prepared in substantial
accordance with generally accepted accounting principles consistently applied.

 

(k)MIM Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of MIM which are not disclosed in Schedule “K” hereto
or reflected in the MIM Financial Statements except those incurred in the
ordinary course of business since the date of the said schedule and the MIM
Financial Statements, and MIM has not guaranteed or agreed to guarantee any
debt, liability or other obligation of any person, firm or corporation. Without
limiting the generality of the foregoing, all accounts payable and liabilities
of MIM as of March 31, 2016 are described in Schedule “K” hereto.. Reference
also is made to Schedule 5.1(k).

 

(l)MIM Accounts Receivable. All MIM Accounts Receivable result from bona fide
business transactions and services actually rendered without, to the knowledge
and belief of MIM, any claim by the obligor for set-off or counterclaim;
reference is made to Schedule 5.1(l).

 

18

 

 

(m)MIM Bank Accounts. All of the MIM Bank Accounts, their location, numbers and
the authorized signatories thereto are as set forth in Schedule “M” hereto.

 

(n)No Debt to Related Parties. Except as disclosed in Schedule “N” hereto, MIM
is not, and on Closing will not be, materially indebted to the MIM Owners nor to
any family member thereof, nor to any affiliate, director or officer of MIM or
the MIM Owners except accounts payable on account of bona fide business
transactions of MIM incurred in normal course of MIM Business, including
employment and service agreements with the MIM Owners, none of which are more
than 30 days in arrears.

 

(o)No Related Party Debt to MIM. Neither the MIM Owners nor any manager, officer
or affiliate of MIM are now indebted to or under any financial obligation to MIM
on any account whatsoever, except for advances on account of travel and other
expenses not exceeding $5,000 in total and except as otherwise provided in
Schedule 5.1(o).

 

(p)No Dividends. Except as otherwise provided in Schedule 5.1(p), no dividends
or other distributions on any Ownership Interests of MIM have been made,
declared or authorized since the date of the March 31, 2016 MIM Financial
Statements;

 

(q)No Payments. No payments of any kind have been made or authorized since the
March 31, 2016 MIM Financial Statements to or on behalf of the MIM Owners or to
or on behalf of officers, manager, owners or employees of MIM or under any
management agreements with MIM, except payments made in the ordinary course of
business and at the regular rates of salary or other remuneration payable to
them and except as otherwise provided in Schedule 5.1(q).

 

(r)No Pension Plans. Except as referenced on Schedule 5.1(r), there are no
pension, profit sharing, group insurance or similar plans or other deferred
compensation plans affecting MIM.

 

(s)No Adverse Events. Since the date of the MIM Financial Statements and except
as otherwise provided in Schedule 5.1(s):

 

(i)there has not been any material adverse change in the consolidated financial
position or condition of MIM, its liabilities or the MIM Assets or any damage,
loss or other change in circumstances materially affecting MIM, the MIM Business
or the MIM Assets or MIM’s right to carry on the MIM Business, other than
changes in the ordinary course of business,

 

(ii)there has not been any damage, destruction, loss or other event (whether or
not covered by insurance) materially and adversely affecting MIM, the MIM
Business or the MIM Assets,

 

(iii)there has not been any material increase in the compensation payable or to
become payable by MIM to the MIM Owners or to any of MIM's officers, employees
or agents or any bonus, payment or arrangement made to or with any of them,

 

(iv)the MIM Business has been and continues to be carried on in the ordinary
course,

 

(v)MIM has not waived or surrendered any right of material value,

 

19

 

 

(vi)MIM has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and

 

(vii)no capital expenditures in excess of $10,000 individually or $30,000 in
total have been authorized or made;

 

MIM - Income Tax Matters

 

(t)Tax Returns. Except as set forth on Schedule 5.1(t), all tax returns and
reports of MIM required by law to be filed have been filed and are true,
complete and correct, and any taxes payable in accordance with any return filed
by MIM or in accordance with any notice of assessment or reassessment issued by
any taxing authority have been so paid.

 

(u)Current Taxes. Except as set forth on Schedule 5.1(u), adequate provisions
have been made for taxes payable for the current period for which tax returns
are not yet required to be filed and there are no agreements, waivers, or other
arrangements providing for an extension of time with respect to the filing of
any tax return by, or payment of, any tax, governmental charge or deficiency by
MIM. MIM is not aware of any contingent tax liabilities or any grounds which
would prompt a reassessment including aggressive treatment of income and
expenses in filing earlier tax returns.

 

MIM - Applicable Laws and Legal Matters

 

(v)Licenses. MIM holds all licenses and permits as may be requisite for carrying
on the MIM Business in the manner in which it has heretofore been carried on,
which licenses and permits have been maintained and continue to be in good
standing except where the failure to obtain or maintain such licenses or permits
would not have a material adverse effect on the MIM Business and except as
otherwise provided in Schedule 5.1(v).

 

(w)Applicable Laws. MIM has not been charged with or received notice of breach
of any laws, ordinances, statutes, regulations, by-laws, orders or decrees to
which it is subject or which applies to it the violation of which would have a
material adverse effect on the MIM Business, and, to MIM’s knowledge, MIM is not
in breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees the contravention of which would result in a material adverse impact on
the MIM Business. Reference is made to Schedule 5.1(w).

 

(x)Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to MIM, the MIM Business, or any of the MIM Assets, nor does MIM have
any knowledge of any deliberate act or omission of MIM that would form any
material basis for any such action or proceeding. Reference is made to Schedule
5.1(x).

 

(y)No Bankruptcy. MIM has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against MIM and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of MIM.

 

20

 

 

(z)Labor Matters. MIM is not a party to any collective agreement relating to the
MIM Business with any labor union or other association of employees and no part
of the MIM Business has been certified as a unit appropriate for collective
bargaining or, to the knowledge of MIM, has made any attempt in that regard and
MIM has no reason to believe that any current employees will leave MIM's employ
as a result of this Merger.

 

(aa)Finder's Fees. MIM is not a party to any agreement which provides for the
payment of finder's fees, brokerage fees, commissions or other fees or amounts
which are or may become payable to any third party in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein except for a brokerage fee payable to Solganick & Co; Neither SharkReach
nor Acquirer shall be responsible for any amounts payable to Solganick & Co.

 

Execution and Performance of Agreement

 

(bb)Authorization and Enforceability. The execution and delivery of this
Agreement, and the completion of the transactions contemplated hereby, have been
duly and validly authorized by all necessary corporate action on the part of
MIM;

 

(cc)No Violation or Breach. Except as provided in Schedule 5.1(cc), the
execution and performance of this Agreement will not:

 

(i)violate the Organizational Documents of MIM or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which MIM is a party,

 

(ii)give any person any right to terminate or cancel any agreement including,
without limitation, MIM Material Contracts, or any right or rights enjoyed by
MIM,

 

(iii)result in any alteration of MIM's obligations under any agreement to which
MIM is a party including, without limitation, the MIM Material Contracts,

 

(iv)result in the creation or imposition of any lien, encumbrance or restriction
of any nature whatsoever in favor of a third party upon or against the MIM
Assets,

 

(v)result in the imposition of any tax liability to MIM relating to MIM Assets
or the Ownership Interests, or

 

(vi)violate any court order or decree to which either MIM is subject;

 

MIM Assets - Ownership and Condition

 

(dd)Business Assets. The MIM Assets comprise all of the property and assets of
the MIM Business, and neither the MIM Owners nor any other person, firm or
corporation owns any assets used by MIM in operating the MIM Business, whether
under a lease, rental agreement or other arrangement, other than as disclosed in
Schedules “O” or “R” hereto. Reference is made to Schedule 5.1(dd).

 

(ee)Title. MIM is the legal and beneficial owner of the MIM Assets, free and
clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, save and except as disclosed in
Schedules “O” or “R” hereto or as provided in Schedule 5.1(ee).

 

21

 

 

(ff)No Option. No person, firm or corporation has any agreement or option or a
right capable of becoming an agreement for the purchase of any of the MIM
Assets; reference is made to Schedule 5.1(ff).

 

(gg)MIM Insurance Policies. MIM maintains the public liability insurance and
insurance against loss or damage to the MIM Assets and the MIM Business as
described in Schedule “P” hereto; reference is made to Schedule 5.1 (gg).

 

(hh)MIM Material Contracts. The MIM Material Contracts listed in Schedule “R”
constitute all of the material contracts of MIM;

 

(ii)No Default. There has not been any default in any material obligation of MIM
or any other party to be performed under any of MIM Material Contracts, each of
which is in good standing and in full force and effect and unamended (except as
disclosed in Schedule “R”), and MIM is not aware of any default in the
obligations of any other party to any of the MIM Material Contracts. Reference
is made to Schedule 5.1 (ii).

 

(jj)No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of MIM. MIM is not obliged to pay benefits or
share profits with any employee after termination of employment except as
required by law. Reference is made to Schedule 5.1(jj).

 

MIM Assets - MIM Equipment

 

(kk)MIM Equipment. The MIM Equipment has been maintained in a manner consistent
with that of a reasonably prudent owner and such equipment is in good working
condition;

 

MIM Assets - MIM Goodwill and Other Assets

 

(ll)MIM Goodwill. MIM carries on the MIM Business only under the name "
Mastermind Involvement Marketing, LLC" and variations thereof and under no other
business or trade names. MIM does not have any knowledge of any infringement by
MIM of any patent, trademark, copyright or trade secret. Reference is made to
Schedule 5.1(ll).

 

The Business of MIM

 

(mm)Maintenance of Business. Since the date of the MIM Financial Statements, the
MIM Business has been carried on in the ordinary course and MIM has not entered
into any material agreement or commitment except in the ordinary course; and

 

(nn)Subsidiaries. MIM does not own any subsidiaries and does not otherwise own,
directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm.

 

22

 

 

MIM - Disclosure

 

The representations, warranties and statements contained in this Agreement and
in the certificates, exhibits and schedules delivered by MIM and the MIM Owners
to SharkReach and Aquirer pursuant to this Agreement do not contain any untrue
statement of a material fact, and, when taken together, do not omit to state a
material fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made. There are no facts known to MIM or the
MIM Owners which presently or may in the future have, other than as may be
disclosed on any written supplements delivered by MIM and the MIM Owners to
SharkReach and Aquirer at or prior to the Closing Date to reflect any material
changes between the date of execution of this Agreement and the Closing Date, a
material adverse effect on MIM’s business, properties, assets, prospects,
operations or (financial or other) condition related to the Business of MIM
which has not been specifically disclosed herein or in a schedule furnished
herewith, other than general economic conditions affecting the MIM Business
generally. Further, the Parties understand that the inclusion of any item on any
schedule shall also apply to other schedules to the extent it is reasonably
apparent from the face of the disclosure that such disclosure would also apply
to such other schedules, and that such disclosure shall not be construed as an
indication of the materiality or lack thereof of such item.

 

Non-Merger and Survival

 

5.2         Subject to disclosure via supplement at or prior to the Closing Date
to reflect any material changes between the date of execution of this Agreement
and the Closing Date, the representations and warranties of MIM and the MIM
Owners contained herein will be true at and as of Closing in all material
respects as though such representations and warranties were made as of such
time. Notwithstanding the completion of the transactions contemplated hereby,
the waiver of any condition contained herein (unless such waiver expressly
releases a Party from any such representation or warranty) or any investigation
made by SharkReach, the representations and warranties of MIM and the MIM Owners
set forth in Section 5.1 shall survive the Closing for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation or
extension thereof) plus 60 days. The remaining representations and warranties of
MIM and the MIM Owners set forth in this Article 5 shall survive for a period of
four years following the Closing.

 

Indemnity

 

5.3         Subject to Section 11.3 and as otherwise provided in this Section
5.3, MIM and the MIM Owners jointly and severally agree to indemnify and save
harmless SharkReach and Acquirer and their Affiliates and their respective
representatives (collectively, the "SharkReach Indemnitees") from and against
any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of MIM or the MIM
Owners to defend any such claim), resulting from the breach by MIM of any
representation or warranty of such Party made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by MIM or the MIM Owners to SharkReach or Acquirer
hereunder. In addition, the MIM Owners severally agree to indemnify and save
harmless SharkReach and Acquirer and their Affiliates and their respective
representatives (collectively, the "SharkReach Indemnitees") from and against
any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including any payment made in
good faith in settlement of any claim (subject to the right of MIM or the MIM
Owners to defend any such claim), resulting from the breach by either of them of
any representation or warranty of such party made under this Agreement or from
any misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by the MIM Owners to SharkReach or Acquirer
hereunder – it being understood and agreed that each MIM Owner makes
representations and warranties regarding itself and its Ownership Interest and
the like only as to itself and its Ownership Interest. SharkReach and Acquirer
shall promptly notify The MIM Owners upon learning of any basis for a claim for
indemnification by any SharkReach Indemnitees.

 

23

 

 

ARTICLE 6

COVENANTS OF MIM AND

THE MIM OWNERS



Covenants

 

6.1         MIM and the MIM Owners covenant and agree with SharkReach that they
will:

 

(a)Conduct of Business. Until the Closing, conduct the MIM Business diligently
and in the ordinary course consistent with the manner in which the MIM Business
generally has been operated up to the date of execution of this Agreement;

 

(b)Preservation of Business. Until the Closing, use their best efforts to
preserve the MIM Business and the MIM Assets and, without limitation, preserve
for SharkReach MIM’s relationships with their suppliers, customers and others
having business relations with them;

 

(c)Access. Until the Closing, give SharkReach and its representatives full
access to all of the properties, books, contracts, commitments and records of
MIM relating to MIM, the MIM Business and the MIM Assets, and furnish to
SharkReach and its representatives all such information as they may reasonably
request;

 

(d)Procure Consents. Except as may be disclosed on Schedule 6.1(d), prior to the
Closing, neither MIM nor the MIM Owners have taken or shall take any steps to
obtain, prior to Closing, any third party consents required to permit the Merger
and to preserve and maintain the MIM Assets, including the MIM Material
Contracts, notwithstanding the change in control of MIM arising from the Merger.

 

(e)[Intentionally Deleted]

 

(f)Audited Financial Statements. Immediately upon execution of this Agreement,
as required by Section 7.1 below, the MIM Owners and MIM shall take any and all
actions reasonably required to cooperate with the furnishing of any and all
financial information of MIM to SharkReach and/or SharkReach’s auditors or
accountants that may be required for the preparation of (i) the audited
financial statements of MIM for the fiscal years ended September 30, 2015 and
2014, and (ii) the unaudited financial statements of MIM as of March 31, 2016,
or any other financial statements required under the rules and regulations
promulgated by the SEC required for any filings to be made with the SEC and in
compliance with applicable SEC rules and regulations, which include all notes
and schedules attached thereto), all of which shall be true, complete and
correct, and shall been prepared from the books and records of MIM in accordance
with GAAP consistently applied with past practice and fairly present the
financial condition, assets, liabilities and results of operations of MIM as of
the dates thereof and for the periods covered thereby as well as any pro-forma
financial statements required in accordance with any rule or regulation
promulgated with the SEC in form and content required to be included in any
required SEC filing; it being agreed and understood by the Parties that
SharkReach shall pay for all accounting services to be performed in coordination
with SharkReach’s Public Company Accounting Oversight Board qualified auditing
firm, Anton & Chia, related to the preparation and completion of such audited
and unaudited financial statements. MIM and the MIM Owners acknowledge that the
completion of the audit and delivery of MIM’s financial statements is a
condition of the Closing; thus, all Parties shall take all reasonable action in
order to expedite the audit process.

 

24

 

 

(g)Non-competition; Non-solicitation. For a period of three (3) years commencing
on the Closing Date (the "Restricted Period"), the MIM Owners shall not, and
shall not permit any of their Affiliates to, directly or indirectly, (i) engage
in or assist others in engaging in the Restricted Business in the Territory;
(ii) have an interest in any Person that engages directly or indirectly in the
Restricted Business in the Territory in any capacity, including as a partner,
shareholder, member, employee, principal, agent, trustee or consultant; or (iii)
intentionally interfere in any material respect with the business relationships
(whether formed prior to or after the date of this Agreement) between SharkReach
or the Surviving Company and customers or suppliers of SharkReach or the
Surviving Company. Notwithstanding the foregoing, the MIM Owners may own,
directly or indirectly, solely as an investment, securities of any Person traded
on any national securities exchange if the MIM Owners are not a controlling
Person of, or a member of a group which controls, such Person and does not,
directly or indirectly, own 5% or more of any class of securities of such
Person.

 

During the Restricted Period, the MIM Owners shall not, and shall not permit any
of their Affiliates to, directly or indirectly, hire or solicit any employee of
SharkReach or the Surviving Company or encourage any such employee to leave such
employment or hire any such employee who has left such employment, except
pursuant to a general solicitation which is not directed specifically to any
such employees; provided, that nothing in this (g)6.1(g) shall prevent the MIM
Owners or any of their Affiliates from hiring (i) any employee whose employment
has been terminated by SharkReach or the Surviving Company or (ii) after 180
days from the date of termination of employment, any employee whose employment
has been terminated by the employee.

 

During the Restricted Period, the MIM Owners shall not, and shall not permit any
of their Affiliates to, directly or indirectly, solicit or entice, or attempt to
solicit or entice, any clients or customers of SharkReach or the Surviving
Company or potential clients or customers of SharkReach or the Surviving Company
for purposes of diverting their business or services from SharkReach or the
Surviving Company.

 

The MIM Owners acknowledge that a breach or threatened breach of this Section
6.1(g) would give rise to irreparable harm to SharkReach or Acquirer, for which
monetary damages would not be an adequate remedy, and hereby agrees that in the
event of a breach or a threatened breach by them of any such obligations,
SharkReach and Acquirer shall, in addition to any and all other rights and
remedies that may be available to them in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).

 

25

 

 

The MIM Owners acknowledge that the restrictions contained in this Section
6.1(g) are reasonable and necessary to protect the legitimate interests of
SharkReach and Acquirer and constitute a material inducement to SharkReach and
Acquirer to enter into this Agreement and consummate the transactions
contemplated by this Agreement. In the event that any covenant contained in this
Section 6.1(g) should ever be adjudicated to exceed the time, geographic,
product or service, or other limitations permitted by applicable Law in any
jurisdiction, then any court is expressly empowered to reform such covenant, and
such covenant shall be deemed reformed, in such jurisdiction to the maximum
time, geographic, product or service, or other limitations permitted by
applicable Law (but in no event greater in nature, scope or duration than now
set forth in this Section 6.1(g)). The covenants contained in this Section
6.1(g) and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
in this Section 6.1(g) as written shall not invalidate or render unenforceable
the remaining covenants or provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such covenant or provision in any other jurisdiction.

 

Reference is made to Section 11.4, which provides for the termination of Section
6.1(g) as provided therein.

 

Authorization

 

6.2           MIM hereby agrees, upon request, to authorize and direct any and
all federal, state, municipal, foreign and international governments and
regulatory authorities having jurisdiction respecting MIM to release any and all
information in their possession respecting MIM to SharkReach. MIM shall promptly
execute and deliver to SharkReach any and all consents to the release of
information and specific authorizations which SharkReach reasonably require to
gain access to any and all such information.

 

Survival

 

6.3           The covenants set forth in Section 6.1(g) of this Article shall
survive the Closing for the benefit of SharkReach for the times provided
therein, subject however to Section 11.4. 

 

ARTICLE 7

CONDITIONS PRECEDENT

 

Conditions Precedent in favor of SharkReach and Acquirer

 

7.1           SharkReach’s and Acquirer’s obligations to carry out the
transactions contemplated hereby are subject to the fulfillment of each of the
following conditions precedent on or before the Closing:

 

(a)all documents or copies of documents required to be executed and delivered to
SharkReach and/or Acquirer hereunder will have been mutually agreed upon by the
Parties and executed and delivered;

 

(b)all of the terms, covenants and conditions of this Agreement to be complied
with or performed by MIM or the MIM Owners at or prior to the Closing will have
been complied with or performed;

 

26

 

 

(c)SharkReach shall have completed its review and inspection of the books and
records of MIM and shall be satisfied with same in all material respects;

 

(d)title to the Ownership Interests held by the MIM Owners and to the MIM Assets
will be free and clear of all mortgages, liens, charges, pledges, security
interests, encumbrances or other claims whatsoever, save and except as disclosed
herein;

 

(e)the Certificate of Merger shall be executed by MIM in a form mutually agreed
upon by the Parties and acceptable for filing with the Georgia Secretary of
State;

 

(f)subject to Article 8 hereof, there will not have occurred

 

(i)any material adverse change in the financial position or condition of MIM,
its liabilities or the MIM Assets or any damage, loss or other change in
circumstances materially and adversely affecting the MIM Business or the MIM
Assets or MIM's right to carry on the MIM Business, other than changes in the
ordinary course of business, none of which has been materially adverse, or

 

(ii)any damage, destruction, loss or other event, including changes to any laws
or statutes applicable to MIM or the MIM Business (whether or not covered by
insurance) materially and adversely affecting MIM, the MIM Business or the MIM
Assets;

 

(g)the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;

 

(h)The actual receipt by SharkReach or Acquirer of at least $5.0 Million of
funding from SharkReach’s investment banker or other source;

 

(i)The MIM Owners shall have taken any and all actions reasonably required to
cooperate with the furnishing of any and all information of MIM to SharkReach
and their counsel that may be required for SharkReach to be reasonably sure that
SharkReach will be able to comply with its obligation to file a current report
on Form 8-K within four (4) business days following the Closing containing the
requisite financial statements of MIM and the requisite Form 10-type disclosure
regardingMIM; and

 

(j)The completion and delivery of an audit of the balance sheets of MIM as of
September 30, 2015 and 2014, and the related statements of operations,
stockholders’ equity, and cash flows for the years then ended, and to prepare
and complete a review of the unaudited balance sheet of MIM as at March 31, 2016
and December 31, 2015, and the related statements of operations, stockholders’
equity, and cash flows for the periods then ended, or any other financial
statements required under the rules and regulations promulgated by the SEC
required for any filings to be made with the SEC and in compliance with
applicable SEC rules and regulations, which include all notes and schedules
attached thereto).

 

(k)The representations and warranties of MIM and the MIM Owners contained in
this Agreement shall be true and correct as of the date of this Agreement and as
of the Closing Date, as if made on and as of the Closing Date (other than such
representations and warranties made as of a specific date, which shall remain
true and correct as of such specific date), except where failure of such other
representations or warranties to be so true and correct, individually or in the
aggregate with all such failures, has not had and is not reasonably likely to
have a material adverse effect on the MIM Business.

 

27

 

 

Waiver by SharkReach and Acquirer

 

7.2           The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of SharkReach and Acquirer and any such
condition may be waived in whole or in part by SharkReach and Acquirer at or
prior to Closing by delivering to MIM a written waiver to that effect signed by
SharkReach and Acquirer. In the event that the conditions precedent set out in
the preceding section are not satisfied or waived on or before the Closing,
SharkReach and Acquirer may terminate this Agreement in accordance with Section
7.6(d), whereupon SharkReach and Acquirer shall be released from all obligations
under this Agreement except for the obligation to pay the accountants as
provided in Section 6.1(f) and the confidentiality obligation under Section 7.7.

 

Conditions Precedent in Favor of MIM and the MIM Owners

 

7.3           The obligation of MIM and the MIM Owners to carry out the
transactions contemplated hereby is subject to the fulfillment of each of the
following conditions precedent on or before the Closing:

 

(a)all documents or copies of documents required to be executed and delivered to
MIM and/or the MIM Owners hereunder will have been mutually agreed upon by the
Parties and executed and delivered;

 

(b)all of the terms, covenants and conditions of this Agreement to be complied
with or performed by SharkReach and/or Acquirer at or prior to the Closing will
have been complied with or performed;

 

(c)MIM and the MIM Owners shall have completed their review and inspection of
the books and records of SharkReach and of Acquirer, and shall receive and
complete their review and consideration of the terms of the SharkReach preferred
shares and the stock option plans referenced in Section 3.1(j) of this
Agreement, and MIM and the MIM Owners shall be satisfied with all of the same in
all material respects;

 

(d)the Certificate of Merger shall be executed by the Acquirer in a form
mutually agreed upon by the Parties and acceptable for filing with the Georgia
Secretary of State;

 

(e)Mutual agreement by the Parties (and Dan Dodson, Jr. and Michael Gelfond) on
employment agreements for each of Dan Dodson and Michael Gelfond (the
“Employment Agreements”) that include the following minimum guaranteed terms,
together with such other terms of employment that the Parties negotiate and
agree upon. Such terms shall include an initial term of three (3) years,
incentive bonuses, health insurance and retirement benefits, stock option plan
participation, guaranteed annual increases in salary, non-compete, and other
terms to be agreed between the Parties prior to Closing;

 

28

 

 

(f)subject to Article 8 hereof, there will not have occurred

 

(i)any material adverse change in the financial position or condition of
SharkReach, its liabilities or the SharkReach Assets or any damage, loss or
other change in circumstances materially and adversely affecting SharkReach, the
SharkReach Business or the SharkReach Assets or SharkReach’ right to carry on
the SharkReach Business, other than changes in the ordinary course of business,
none of which has been materially adverse, or

 

(ii)any damage, destruction, loss or other event, including changes to any laws
or statutes applicable to SharkReach or the SharkReach Business (whether or not
covered by insurance) materially and adversely affecting SharkReach, the
SharkReach Business or the SharkReach Assets;

 

(g)the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;

 

(h)The actual receipt by SharkReach or Acquirer of at least $5.0 Million of
funding from SharkReach’s investment banker or other source;

 

(i)The completion and delivery of an audit of the balance sheets of MIM as of
September 30, 2015 and 2014, and the related statements of operations,
stockholders’ equity, and cash flows for the years then ended, and to prepare
and complete a review of the unaudited balance sheet of MIM as at March 31, 2016
and December 31, 2015, and the related statements of operations, stockholders’
equity, and cash flows for the periods then ended, or any other financial
statements required under the rules and regulations promulgated by the SEC
required for any filings to be made with the SEC and in compliance with
applicable SEC rules and regulations, which include all notes and schedules
attached thereto); and.

 

(j)SharkReach will not have failed to make any required filings with the
Securities and Exchange Commission; and

 

(k)The representations and warranties of SharkReach and the Acquirer contained
in this Agreement shall be true and correct as of the date of this Agreement and
as of the Closing Date, as if made on and as of the Closing Date (other than
such representations and warranties made as of a specific date, which shall
remain true and correct as of such specific date), except where failure of such
other representations or warranties to be so true and correct, individually or
in the aggregate with all such failures, has not had and is not reasonably
likely to have a material adverse effect on the SharkReach Business.

 

Waiver by MIM and the MIM Owners

 

7.4           The conditions precedent set out in the preceding section are
inserted for the exclusive benefit of MIM and the MIM Owners and any such
condition may be waived in whole or in part by MIM or the MIM Owners at or prior
to the Closing by delivering to SharkReach a written waiver to that effect
signed by MIM and the MIM Owners. In the event that the conditions precedent set
out in the preceding section are not satisfied or waived on or before the
Closing MIM and the MIM Owners may terminate this Agreement in accordance with
Section 7.6(d), whereupon MIM and the MIM Owners shall be released from all
obligations under this Agreement except for the (i) provisions of the Lock-Up
Agreements and (ii) confidentiality obligation under Section 7.7.

 

29

 

 

Nature of Conditions Precedent

 

7.5           The conditions precedent set forth in this Article are conditions
of completion of the transactions contemplated by this Agreement and are not
conditions precedent to the existence of a binding agreement. Each Party
acknowledges receipt of the sum of $1.00 and other good and valuable
consideration as separate and distinct consideration for agreeing to the
conditions of precedent in favor of the other Party or Parties set forth in this
Article.

 

Termination Prior to the Closing Date

 

7.6           This Agreement may be terminated at any time prior to the Closing
Date:

 

(a)By the written agreement of the Parties;

 

(b)By MIM and the MIM Owners or SharkReach and Acquirer in the event that the
Closing has not occurred within five business days following satisfaction or
waiver of the Conditions Precedent set forth in Article 7;

 

(c)By MIM and the MIM Owners or SharkReach and Acquirer in the event that the
Closing has not occurred on or before November 30, 2016 and the Parties have not
mutually agreed to extend such date in writing, then the Agreement may be
terminated by MIM and the MIM Owners; and

 

(d)By MIM and the MIM Owners, or by SharkReach and Acquirer, if the conditions
set forth in Article 7 (for the benefit of the Parties seeking to terminate)
shall not have been complied with or performed in any material respect and such
noncompliance or nonperformance shall not have been cured or eliminated (or by
its nature cannot be cured or eliminated) within thirty (30) days following
delivery of written notice of such noncompliance; provided, however, a failure
to deliver the Initial Shares to the MIM Owners within five (5) business days
from the date of this Agreement pursuant to Section 2.6(i) shall entitle MIM and
the MIM Owners to immediately terminate the Agreement.

 

In the event that this Agreement is terminated at anytime prior to the Closing
Date pursuant to the provisions of this Section 7.6 or Article 8,(i) SharkReach
and Acquirer shall be released from all obligations under this Agreement except
for the obligation to pay the accountants as provided in Section 6.1(f) and the
confidentiality obligation under Section 7.7, and (ii) MIM and the MIM Owners
shall be released from all obligations under this Agreement except for the (i)
provisions of the Lock-Up Agreements, and (ii) confidentiality obligation under
Section 7.7. In addition, the Initial Shares shall be deemed to be cancelled,
and MIM and the MIM Owners hereby authorize SharkReach to direct the
cancellation of such Initial Shares without any further action required by or on
behalf of MIM and/or the MIM Owners.

 

30

 

 

Confidentiality

 

7.7           Notwithstanding any provision herein to the contrary, the Parties
hereto agree that the existence and terms of this Agreement are confidential and
that if this Agreement is terminated pursuant to the preceding section or
Article 8, the Parties agree to return to one another any and all financial,
technical and business documents delivered to the other Party or Parties in
connection with the negotiation and execution (and any termination) of this
Agreement and shall keep the terms of this Agreement and all information and
documents received from MIM and the MIM Owners and SharkReach and the contents
thereof confidential and not utilize nor reveal or release same, provided,
however, that SharkReach will be required to issue news releases regarding the
execution and consummation of this Agreement and file a Current Report on Form
8-K with the Securities and Exchange Commission respecting the proposed Merger
contemplated hereby together with such other documents as are required to
maintain the currency of SharkReach’ filings with the Securities and Exchange
Commission.

 

No-Shop Provision

 

7.8           From the date hereof until the Closing or the earlier termination
of this Agreement, the Parties hereto agree that they shall not, nor will they
cause their directors, officers, manager, employees, agents and representatives
to, directly or indirectly, solicit or entertain offers from, hold meetings or
discussions with, or in any manner encourage, accept or consider any proposal
of, any other person relating to the acquisition of either MIM or SharkReach, or
MIM or controlling SharkReach ownership interests, shares of capital stock,
securities convertible into or exchangeable for ownership interests or shares of
capital stock, or their assets or business, in whole or in part, whether
directly or indirectly, through purchase, merger, consolidation, original
issuance, or otherwise.

 

ARTICLE 8

RISK

 

Material Change in the Business of MIM

 

8.1           If any material loss or damage to the MIM Business occurs prior to
Closing and such loss or damage, in SharkReach' reasonable opinion, cannot be
substantially addressed within thirty (30) days, SharkReach shall, within five
(5) days following any such loss or damage, by notice in writing to MIM and the
MIM Owners, at their option, either:

 

(a)terminate this Agreement, in which case no Party will be under any further
obligation to any other Party except as provided in Section 7.6; or

 

(b)elect to complete the Merger and the other transactions contemplated hereby,
in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
SharkReach' and Acquirer’s obligations to carry out the transactions
contemplated hereby, be vested in MIM or Acquirer or otherwise adequately
secured to the satisfaction of SharkReach and Acquirer on or before the Closing
Date.

 

Material Change in the SharkReach Business

 

8.2           If any material loss or damage to the SharkReach Business or to
Acquirer occurs prior to Closing and such loss or damage, in MIM's reasonable
opinion, cannot be substantially addressed within thirty (30) days, MIM and the
MIM Owners shall, within five (5) days following any such loss or damage, by
notice in writing to SharkReach and Acquirer, at their option, either:

 

(a)terminate this Agreement, in which case no Party will be under any further
obligation to any other Party except as provided in Section 7.6; or

 

31

 

 

(b)elect to complete the Merger and the other transactions contemplated hereby,
in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to MIM's
and the MIM Owners’ obligations to carry out the transactions contemplated
hereby, be vested in SharkReach or Acquirer or otherwise adequately secured to
the satisfaction of MIM and the MIM Owners on or before the Closing Date.

 

ARTICLE 9

CLOSING

 

Closing

 

9.1           The Merger and the other transactions contemplated by this
Agreement will be closed at the Place of Closing in accordance with the closing
procedure set out in this Article.

 

Documents to be Delivered by MIM and/or the MIM Owners

 

9.2           On or before the Closing, MIM and the MIM Owners will execute and
deliver or cause to be executed and delivered to SharkReach:

 

(a)the original or certified copies of the Organizational Documents of MIM and
all corporate records, documents and instruments of MIM, and all books and
accounts of MIM;

 

(b)subject to Section 6.1(d),all reasonable consents or approvals obtained by
MIM pursuant to Section 6.1(d) for the purposes of completing the Merger and
preserving and maintaining the interests of MIM under any and all MIM Material
Contracts and in relation to MIM Assets;

 

(c)certified copies of such resolutions of the MIM Owners and manager of MIM as
are required to be passed to authorize the execution, delivery and
implementation of this Agreement and the documents to be signed pursuant to this
Agreement;

 

(d)an acknowledgement from MIM and the MIM Owners of the satisfaction or waiver
of the conditions precedent set forth in section 7.3 hereof;

 

(e)the Certificate of Merger, duly executed by MIM;

 

(f)the Employment Agreements (to be signed and delivered by Dan Dodson, Jr. and
Michael Gelfond);

 

(g)the Lock-Up Agreements; and

 

(h)such other documents as required by the provisions of this Agreement or as
SharkReach and/or Acquirer may reasonably require to give effect to the terms
and intention of this Agreement.

 

Documents to be Delivered by SharkReach and/or Acquirer

 

9.3           On or before the Closing, SharkReach and/or Acquirer shall execute
and deliver or cause to be executed and delivered to MIM and the MIM Owners:

 

32

 

 

(a)a cash payment of $3,000,000;

 

(b)certified copies of such resolutions of the directors of SharkReach and
Acquirer as are required to be passed to authorize the execution, delivery and
implementation of this Agreement and the documents to be signed pursuant to this
Agreement;

 

(c)an acknowledgement from SharkReach and Acquirer of the satisfaction or waiver
of the conditions precedent set forth in section 7.1 hereof;

 

(d)the Certificate of Merger, duly executed by the Acquirer;

 

(e)the Notes;

 

(f)the Employment Agreements; and

 

(g)such other documents as required by the provisions of this Agreement or as
MIM and/or the MIM Owners may reasonably require to give effect to the terms and
intention of this Agreement.

 

ARTICLE 10

CERTAIN POST-CLOSING MATTERS

 

Forthwith after the Closing, SharkReach, Acquirer, the Surviving Company and the
MIM Owners agree to use all their best efforts and cooperate to:

 

(a)file the Certificate of Merger with Secretary of State of the State of
Georgia;

 

(b)issue a news release reporting the Closing (in a form mutually agreeable to
the Parties);

 

(c)timely file a Form 8-K with the Securities and Exchange Commission disclosing
the terms of this Agreement and, not more than 71 days following the filing of
such Form 8-K, to file an amended Form 8-K which includes audited financial
statements of MIM as well as pro forma financial information of MIM and
SharkReach as required by Regulation SK as promulgated by the Securities and
Exchange Commission;

 

(d)timely file reports on Forms 13D and 3 with the Securities and Exchange
Commission disclosing the acquisition of the Acquisition Shares by the MIM
Owners;

 

(e)take any steps that may be mutually agreed upon by SharkReach and the MIM
Owners to obtain any and all third party consents required to preserve and
maintain the MIM Assets, including the MIM Material Contracts, notwithstanding
the change in control of MIM arising from the Merger;

 

(f)take steps to evidence and secure the rights and interest of the MIM Owners
in and to the MIM names and service-marks (including, without limitation, the
name Mastermind Involvement Marketing and all variations thereof), the Website
(http://www.mastermindmarketing.com)(collectively referred to as the “MM IP”)
until twelve months following the date that the Lock-Up restrictions under the
Lock-Up Agreements have expired (the “Final Consideration Date”) – it being
understood and agreed upon that neither SharkReack nor Acquirer will take any
steps that would involve or result in a sale, transfer or encumbrance on the MIM
IP at any time prior to the Final Consideration Date; and, following the Final
Consideration Date, to promptly take any and all steps required to permanently
transfer all right, title and interest in and to the MM IP to SharkReach; and

 

33

 

 

(g)use commercially reasonable efforts as may be required from time to time to
remove or cure any violation of any laws, ordinances, statutes, regulations,
bylaws, orders or decrees the contravention of which would result in a material
adverse impact on tradability of the SharkReach Common Shares.

 

ARTICLE 11

GENERAL PROVISIONS

 

Expenses

 

11.1       Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses, whether or not the Closing shall have occurred;
provided, however, that the MIM Owners and MIM shall not be responsible for any
amounts payable to the accountants of MIM, to Anton and Chia or to any other
accountants for the completion and audit of the financial statements of MIM
required to be delivered pursuant to Sections 6.1(f) and 7.1(j) hereof.

 

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

11.2       This Agreement shall be governed by and construed in accordance with
the internal laws of the State of California without giving effect to any choice
or conflict of law provision or rule (whether of the State of Georgia or any
other jurisdiction).

 

ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE ASSIGNMENT/THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF CALIFORNIA IN EACH CASE
LOCATED IN THE CITY OF LOS ANGELES AND COUNTY OF LOS ANGELES, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

34

 

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT
TO THIS AGREENMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OF THE OTHER DOCUMENTS REQUIRED TO BE DELIVERED
PURSUANT TO THIS AGREENMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 11.2.

 

Certain Limitations on Indemnities

 

11.3       The indemnification provided for in Section 3.3 and Section 5.3 shall
be subject to the following limitations:

 

(a)           SharkReach and Acquirer shall not be liable to the MIM Indemnitees
for indemnification until the aggregate amount of claims, demands, actions, etc
for which indemnification is sought under Section 3.3 exceeds the amount of one
hundred thousand dollars ($100,000.00) (the "Basket"), , in which event
SharkReach and Acquirer shall be required to pay or be liable for all such
amounts actually owing from the first dollar. The aggregate amount for which
SharkReach and Acquirer shall be liable pursuant to Section 3.3 shall not exceed
the amount of two hundred and fifty thousand dollars ($250,000.00) (the "Cap").
Notwithstanding the foregoing, and for purposes of clarification, there shall be
no Basket and no Cap, and the limitations of this Section 11.3, shall not apply
to obligations to pay the Merger Consideration or to the obligations under
Articles 2, 4 and 6.1(f).

 

(b)           MIM and the MIM Owners shall not be liable to the SharkReach
Indemnitees for indemnification until the aggregate amount of claims, demands,
actions, etc. for which indemnification is sought under Section 5.3 exceeds the
Basket, in which event MIM and the MIM Owners shall be required to pay or be
liable for all such amounts actually owing from the first dollar. The aggregate
amount for which MIM and the MIM Owners shall be liable pursuant to Section 5.3
shall not exceed the Cap. The MIM Owners may, at their election, pay any amount
owing to the SharkReach Indemnitees via delivery of a portion of the Acquisition
Shares valued at the then current market price.

 

All indemnification payments shall be treated by the Parties as an adjustment to
the Merger Consideration for tax purposes, unless otherwise required by law.

 

35

 

 

Certain Remedies

 

11.4       In the event (a) SharkReach or Acquirer defaults in the performance
of any material obligation to the MIM Owners or either of them at any time
following the Closing, or (b) there has been a change that would have a material
adverse effect on the SharkReach Business since SharkReach’s last filing filed
with the Securities and Exchange Commission pursuant to section 15(d) of the
Securities Exchange Act of 1934 (other than (x) as may be disclosed in Schedule
3.1(d) hereof and (y) the pendency of the Merger that is the subject of this
Agreement), and such default described in (a) or (b) above, is not cured within
thirty (30) days following receipt of written notice of the default, then in
addition to any and all other remedies available under this Agreement and/or
under any document signed and delivered at Closing and/or law, the MIM Owners
may: (i) immediately or at any time within thirty (30) days thereafter (i.e.,
following the 30 day cure period) terminate all the provisions of Section 6.1(g)
(and Dan Dodson, Jr. and Mike Gelfond shall have the corresponding right to
terminate all restrictive covenants in their respective Employment Agreements);
and (ii) demand and receive the return to them of the MIM IP, whereupon
SharkReach and Surviving Company shall have no further interest or rights
therein.

 

Interpretation

 

11.5       For purposes of this Agreement, (a) the words "include," "includes"
and "including" shall be deemed to be followed by the words "without
limitation"; (b) the word "or" is not exclusive; and (c) the words "herein,"
"hereof," "hereby," "hereto" and "hereunder" refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Articles,
Sections, Schedules and Exhibits mean the Articles and Sections of, and
Schedules and Exhibits attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the Party drafting an instrument or causing any instrument to be
drafted. The Schedules and any Exhibits referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein.

 

Headings

 

11.6       The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

 

Severability

 

11.7       If any term or provision of this Agreement is held by a Court of
competent jurisdiction to be invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction. Except as
provided in Section 6.1(g), upon such determination by a Court of competent
jurisdiction that any term or other provision is invalid, illegal or
unenforceable, the Parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

36

 

 

Public Announcements

 

11.8       Unless otherwise required by applicable law or stock exchange
requirements (based upon the reasonable advice of counsel), no Party to this
Agreement shall make any public announcements in respect of this Agreement or
the transactions contemplated hereby or otherwise communicate with any news
media without the prior written consent of the other Parties (which consent
shall not be unreasonably withheld or delayed), and the Parties shall cooperate
as to the timing and contents of any such announcement.

 

Further Assurances

 

11.9       Following the Closing, each of the Parties hereto shall, and shall
cause their respective Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may be reasonably required to carry out the provisions hereof and give effect
to the transactions contemplated by this Agreement.

 

Notice

 

11.10     Any notice required or permitted to be given by any Party will be
deemed to be given when in writing and delivered to the address for notice of
the intended recipient by personal delivery, prepaid certified or registered
mail, or via reputable overnight delivery service. Any notice delivered by mail
shall be deemed to have been received on the fourth business day after and
excluding the date of mailing, except in the event of a disruption in regular
postal service in which event such notice shall be deemed to be delivered on the
actual date of receipt. Any notice delivered personally or by reputable
overnight delivery service shall be deemed to have been received on the actual
date of delivery.

 

Addresses for Service

 

11.11     The address for service of notice of each of the Parties hereto is as
follows:

 

SharkReach or the Acquirer:

 

SharkReach, Inc.

205 Pier Ave., Suite 101

Hermosa Beach, California 90254

Attn:    Steve Smith, CEO

Phone:    (995) 321-8234

 

37

 

 

With a copy to:

 

Sichenzia Ross Friedman Ference LLP,

61 Broadway, 32nd Floor

New York, NY 10006

Facsimile:      (212) 930-9725

E-mail: rfriedman@srff.com & acataneo@srff.com

Attention:     Richard Friedman &/or Andrea Cataneo

 

MIM or the MIM Owners

1450 West Peachtree Street

Atlanta, Georgia 30309

Attn:     Daniel Dodson,Jr., CEO

Phone: ____________

 

As to notices to MMI, with a copy to:

 

Bovis, Kyle, Burch and Medlin, LLC

200 Ashford Center North, Ste. 500

Atlanta, Georgia 30338

Attn: J. Wesley Skinner and David Drake

 

Change of Address

 

11.12     Any Party may, by notice to the other Parties change its address for
notice to some other address in North America and will so change its address for
notice whenever the existing address or notice ceases to be adequate for
delivery by hand. A post office box may not be used as an address for service.

 

Time of the Essence

 

11.13     Time is expressly declared to be the essence of this Agreement.

 

Entire Agreement

 

11.14     The provisions contained herein constitute the entire agreement among
MIM, the MIM Owners, the Acquirer and SharkReach respecting the subject matter
hereof and supersede all previous communications, representations and
agreements, whether verbal or written, among MIM, the MIM Owners, the Acquirer
and SharkReach with respect to the subject matter hereof. Any amendments to this
Agreement must be in a writing signed by the Parties.

 

Inurement

 

11.15     This Agreement shall be binding upon and shall inure to the benefit of
the Parties hereto and their respective successors and permitted assigns. This
Agreement is for the sole benefit of the Parties, and there are no third party
beneficiaries of this Agreement.

 

38

 

 

Assignment

 

11.16     No Party may assign its rights or obligations hereunder without the
prior written consent of the other Parties, which consent shall not be
unreasonably withheld or delayed.

 

Counterparts

 

11.17     This Agreement may be executed in counterparts, each of which when
executed by any Party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement in accordance with Section 11.11 will
constitute proper delivery, provided that originally executed counterparts are
delivered to the Parties within a reasonable time thereafter.

 

Applicable Law

 

11.18     This Agreement is subject to the laws of the State of California.

 

[Remainder of page intentionally left blank.]

 

39

 

 

IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.

 

  SHARKREACH, INC.

 

    By:           Witness     Steve Smith, CEO         Name              
Address              

 

  MIM ACQUISITION CORP.

 

    By:           Witness     Steve Smith, CEO         Name              
Address              

 

  MASTERMIND INVOLVEMENT
MARKETING, LLC

 

    By:           Witness     Daniel Dodson, Jr., CEO         Name              
Address              

 

40

 

 

  MASTERMIND MARKETING, INC.

 

    By:           Witness     Daniel Dodson, Jr., President/CEO         Name    
          Address              

 

  VILLANTA CORPORATION

 

    By:           Witness     Michael Gelfond, President         Name          
    Address              

 

2133068

 

41

 

 

Schedule X

SharkReach Accounts Receivable

 

$12,500.00 - due from GameFlip

 

42

 

 

Schedule DD

SharkReach Equipment

 

None.

 

43

 

 

Schedule GG

SharkReach Inventory

 

None.

 

44

 

 

Schedule HH

SharkReach Material Contracts

 

LOI dated July 14, 2106 with BEAM Interactive & Relationship Marketing, LLC.

 

45

 

 

Schedule 3.1(d)

 

SEC Filings

 

1.SharkReach is obligated to file an amended Form 8-K (Amendment No. 3 to the
original Form 8-K filed on October 13, 2015 reporting the acquisition of assets
from SRI Seller, Inc. (fka SharkReach, Inc.)) which includes the following
financial statements for SRI Seller, Inc. - an audit of SRI Seller for the
9-month stub period of January 1, 2015 through September 30, 2015; and

 

2.SharkReach has not yet filed its Quarterly Reports on Form 10-Q for each of
the Quarters ended December 31, 2015, March 31, 2016.

 

46

 

 

Schedule 3.1(j)

 

SharkReach Rights, Notes, Options, and/or Convertible Securities

 

1.SharkReach currently has obligations to issue shares to the following persons:

 

RedChip

SRFF

 

2.SharkReach has the following Options

 

None.

 

3.SharkReach has the following Convertible Notes

 

None.

 

47

